Citation Nr: 1813902	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neurological disorder, claimed as Parkinson's disease and also noted as possible ataxia and mild degenerative cerebellar disease, to include as due to in-service exposure to herbicides, and also claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The appeal was certified to the Board by the RO in Seattle, Washington.

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

This matter was remanded in September 2015 for additional development.  The matter is now again before the Board.

At the time of the prior Board action, the claim was characterized as a claim for service connection for Parkinson's disease.  Further review of the claims file revealed clinical notes suggesting the proper diagnosis may be either mild degenerative cerebellar disease or a slowly progressive ataxia.  The claim has, therefore, been recharacterized as a claim for a neurological disorder, to include Parkinson's disease, mild degenerative cerebellar disease or slowly progressive ataxia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2018, the Veteran's representative submitted a written brief in support of the Veteran's claim.  Within that brief, the representative pointed out a notation within the February 2011 PTSD examination report related to the Veteran's employability and suggested a claim for a total disability rating based upon individual unemployability (TDIU) has been pending, unaddressed, since that time.  As this potential claim is alleged to have been pending prior to the date of the change in law related to claims standardization, the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends he has Parkinson's disease, which he believes was caused by in-service exposure to Agent Orange.  The Board remanded this matter in September 2015 for development of the record, including obtaining outstanding treatment records and attempting to verify whether barrels seen by the Veteran while serving on board the U.S.S. Kitty Hawk included Agent Orange.  Since the remand, additional records and several new contentions were received requiring additional development.

Herbicide Exposure in Subic Bay, Philippines

The Veteran has testified that while on board the U.S.S. Kitty Hawk the ship docked in Subic Bay, Philippines for periods of rest and relaxation and training.  See hearing transcript at page 5.  In September 2016, the Veteran submitted an article related to the country of New Zealand providing the United States Agent Orange in the Philippines in the 1960s.  In December 2016, he submitted an article suggesting the use of herbicides at Subic Bay.  Thus, in addition to alleging actual exposure to herbicides while on board the U.S.S. Kitty Hawk, the Veteran now contends he was exposed to these herbicides while in the Philippines.

VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 1.H.7.a (Aug. 7, 2015), sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam, Thailand or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In the Veteran's case, records were only requested from the JSRRC regarding the Veteran's potential exposure to Agent Orange while physically on board the U.S.S. Kitty Hawk, but no development was requested regarding his reported presence in the Philippines and the potential use and storage of herbicides in Subic Bay.  In light of this, development consistent with the M21-1MR should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC regarding the transportation, storage and use of herbicides in Subic Bay and the Veteran's potential exposure to Agent Orange in Subic Bay during his assignment to the U.S.S. Kitty Hawk.

Secondary Service Connection Claim

In February 2018, the Veteran's representative submitted a brief in support of the Veteran's claim.  Copies of and references to several articles were submitted with the brief related to the worsening of Parkinson's disease by the symptoms of psychiatric disorders like PTSD.  The representative has suggested service connection is warranted on a secondary basis.  As this was the first time this theory of entitlement was raised, the June 2011 notice letter to the Veteran did not include notice of the evidence necessary to establish a claim on a secondary basis.  On remand, requisite notice should be provided.  38 C.F.R. § 3.159(b) (2017).  

Further, neither the July 2013 Statement of the Case, nor the August 2013 Supplemental Statement of the Case included 38 C.F.R. § 3.310 in the Pertinent Laws; Regulations; Rating Schedule Provisions section.  The readjudication of this claim following the requisite development should include readjudication on a secondary basis with provision of the appropriate regulations.


VA Examination

Following the Board's prior remand VA treatment records were added to the record, which include a November 2014 finding suggesting the Parkinson's disease diagnosis is incorrect and suggesting the appropriate diagnosis is slowly progressive ataxia.  A June 2015 note suggests a diagnosis of mild degenerative cerebellar disease is more likely than Parkinson's disease.  The June 2015 note also suggests that the Veteran refused diagnostic testing to confirm the appropriate diagnosis.  

Also, as noted above, the matter on appeal now includes a contention that the Veteran's claimed disability has been aggravated by his service-connected PTSD.

The Board finds that a remand is warranted for an examination and opinion to assess the nature of the current disability, as well as to discuss its potential causes.  38 C.F.R. § 3.159(c)(4) (2017); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.

2.  Contact the VA Compensation Service and provide the Veteran's detailed description of alleged herbicide exposure in Subic Bay, the Republic of the Philippines.  Request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or stored at Subic Bay, the Republic of the Philippines. The results of this development should be documented.

3.  If herbicide exposure is not verified by the Compensation Service, seek verification from the JSRRC. Forward the Veteran's contentions regarding the nature of his exposure to JSRRC and request verification of his exposure to herbicides in Subic Bay, the Republic of the Philippines.

If insufficient information is present to permit a search by the JSRRC, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

The results of this development should be documented.

4.  Schedule the Veteran for a VA examination to determine the nature of the claimed disability, to include a determination as to whether the Veteran has a diagnosis of Parkinson's disease and, if not, to assess the current nature of the disability present.  The examiner should specifically state in his or her report that the entire claims file has been reviewed, including this REMAND order.

If Parkinson's disease is confirmed, and exposure to herbicides is confirmed, move on to remand directive number 5 and readjudicate the claim.

If it is determined that the Veteran does not have Parkinson's disease, but has another neurological disorder, and only if the Veteran's exposure to herbicides is confirmed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability is related to exposure to herbicides.

If it is determined that the Veteran was not exposed to herbicides during his active service, after reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability (including but not limited to Parkinson's disease, ataxia, or mild degenerative cerebellar disease) had its onset in service, manifested within the first post-service year, or is otherwise related to service.

The examiner should provide a well-reasoned rationale supported by the facts as to why the conclusion made was reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility;" rather, it means the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, to include consideration of the claim on a secondary basis with appropriate provision of 38 C.F.R. § 3.310.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






